Daniels, J.,
(dissenting.) The action was brought for an accounting of the affairs and business of the parties as copartners. Upon a preceding trial the complaint was dismissed on the ground that no cause of action for an accounting was presented by it. An appeal was taken to the general term from the judgment, where the complaint was regarded as sufficient in its statements for an action of this description, and the judgment was reversed and a new trial ordered. Watts v. Adler, 13 N. Y. St. Rep. 553. It appeared that a settlement had taken place between the parties after the dissolution of the partnership, and notes had been given by the defendant to the plaintiff, which he had negotiated and passed into the hands of other persons. But this settlement on behalf of the plaintiff was claimed to have been only partial in its character; and evidence was proposed to be obtained from him, as a witness, establishing the fact to be that other liabilities of the firm remained outstanding and unsettled, and that accounts due to it were unpaid. This evidence, in part, at least, was objected to by the defendant’s counsel, and it was excluded by the court, for the reason that" it was more proper to be received and considered upon the accounting itself. The plaintiff, therefore, had no opportunity of making this proof, showing the necessity for an accounting before the court. And at the close of the evidence the complaint was dismissed, apparently upon the ground that no action for an accounting, as the proof presented it, existed in favor of the plaintiff. But, as there were unsettled dealings of the partnership still outstanding, although not specifically proved, to that extent the action was well founded. The relations and business of the parties were confidential, as they usually are among partners; and, when a disagreement shall arise in their adjustment, courts of equity have uniformly taken the jurisdiction of the controversies, and settled them according to the rights and liabilities of the parties. Marvin v. Brooks, 94 N. Y. 71. It has the, ability, which a court of law has not, to inquire into and investigate, not only the relations of the parties, but their rights to participate in the division of the profits of the firm, and their obligations to satisfy and extinguish its liabilities. These attributes all form a part of the decree directed to be entered in this class of cases; and the fact that the parties had largely settled their affairs prior to the commencement of the action formed no objection to their completion and adjustment through its intervention. It was not requisite that the notes should be returned, and the settlement, as far as it had been carried out, rescinded; but what was necessary in the action was to settle and take the accounting for that which still remained uncollected and unpaid and unadjusted between the parties. And, even if the case had been such as to be capable of being made the subject of an action at law, still, as the objection was not presented by the answer served, it had been waived by the defendant. Truscott v. King, 6 N. Y. 147, 165. The judgment should be reversed, and a new trial ordered, with costs to the plaintiff to abide the event.